Citation Nr: 0602856	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  97-06 401	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1954 to November 1958.  This appeal was originally 
before the Board of Veterans' Appeals (Board) on appeal from 
June 1995 and August 1996 rating decisions of the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).  In March 1999, a hearing was held before the 
undersigned in Washington, DC.  A transcript of this hearing 
is of record.  In September 1999 the Board reopened the claim 
seeking service connection for a left knee disability, and 
remanded the case for additional development.  In November 
2002, the Board issued a decision which denied the veteran's 
claims.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2003, the Court issued an order that vacated the 
November 2002 Board decision and remanded the matters on 
appeal for readjudication consistent with a joint motion by 
the parties (essentially compliance with the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA)).  In October 2003, the Board remanded the 
matters on appeal for additional development.


FINDINGS OF FACT

1.  On examination for enlistment, it was noted that the 
veteran had preservice surgery for left knee disability; that 
knee mobility was good; and that there was a 3 inch 
[surgical] scar on the knee.  

2.  It is not shown that the pre-existing left knee 
disability increased in severity during service (or as result 
of an event or injury therein).   

3.  The veteran's left knee disability is not shown to have 
increased in severity due to the veteran's service-connected 
right knee, low back, and left thigh disabilities.

4.  The veteran's service connected disabilities of residuals 
of total right knee arthroplasty, rated 30 percent disabling; 
a low back disorder, rated 20 percent disabling; and 
neurological manifestations of the left thigh, rated 10 
percent disabling, are rated 50 percent, combined, and are 
not shown to be of such nature and severity as to preclude 
him from obtaining or maintaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.310(a) (2005).

2.  The schedular requirements for TDIU are not met, and TDIU 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by letter in October 2004 
and Supplemental Statement of the Case (SSOC) issued in May 
2005 (including, at p. 1 of the letter and at p. 5 of the 
SSOC, to submit any evidence in his possession pertaining to 
the claim).  He was given ample time to respond.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service treatment 
records.  All available pertinent medical evidence identified 
by the veteran has been obtained.  He has been afforded 
multiple VA examinations.  The Board is satisfied that the RO 
has complied with VA's duty to assist the veteran in the 
development of the facts pertinent to his claims.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review of the merits of the claims at this time.  
Mayfield, supra.

Factual Background

On the veteran's August 1954 Coast Guard enlistment 
examination, it was noted that he had undergone removal of 
bone fragments from his left knee, with mobility "ok".  
Clinical evaluation revealed a three-inch scar on the left 
knee.  The veteran's service medical records also document 
treatment for right knee problems and low back complaints.  
On an August 1958 Medical Board Survey (primarily for right 
knee and low back problems), it was noted that the veteran 
had a history of a left knee arthrotomy in 1952.  Physical 
examination revealed a depressed-to-absent patellar reflex on 
the left and an occasional clicking sensation on motion of 
the left knee.  X-rays showed a suggestion of the possibility 
of a Pellegrini-Stieda syndrome.  The August 1958 Report of 
Medical Survey found that the veteran was unable to perform 
the duties of his rating because of right knee and lumbar 
spine disorders.  The service medical records include a 
transcript of a September 1958 inquiry with regard to the 
veteran's disorders.  Responding to the question "Do you feel 
he is likely to have trouble with the left knee, the one he 
has been previously operated on?", a military physician 
responded: "He has been apparently more or less asymptomatic 
with the left knee since his operation which was quite a 
while back.  I would say that although it is always possible 
that he may have trouble with that knee I certainly wouldn't 
expect him to have as much trouble as he is having with this 
[right] knee."  The veteran was also questioned with regard 
to his pre-service left knee injury and operation in 1952.  
Responding to the question "You haven't had any trouble with 
the left knee since then?", the veteran answered: "Not that I 
can recall.  It has never bothered me at all."

On initial VA examination in June 1964 it was noted that the 
veteran had preservice left knee surgery (cartilage removal).  
He told the examiner that there was no trouble with the left 
knee in service.  On examination, there was slight 
crepitation on active and passive motion of the left knee.  
There was full extension and flexion of the knee.  There was 
no relaxation of the cruciate or collateral ligaments of the 
knee.  The veteran was able to squat and raise without 
difficulty.  On X-ray, the left knee was described as 
entirely negative.  The diagnoses included internal 
derangement, left knee, postoperative.  

In a July 1964 decision, the RO granted service connection 
for post operative residuals, internal derangement, right 
knee, and residual spondylolysis of the lumbar spine (and 
denied service connection for a left knee disorder).

On VA examination in September 1969, the diagnoses included 
internal derangement, both knee joints, with bilateral 
arthrotomies with no significant residuals found clinically 
at this examination.

Private records from Dr. JR reveal that the veteran was seen 
in June 1974 for evaluation of both knees.  It was noted that 
his symptoms appeared primarily with athletic activity.  
Physical examination revealed no effusion, and full range of 
motion of both knees.  Ligaments were stable; quadriceps were 
good.  Left knee X-rays revealed a slight irregularity along 
the femoral condyles, compatible with old chondromalacia 
patella.  The diagnosis was degenerative arthritis of the 
knee, bilaterally.  In November 1974 the veteran was seen for 
complaint of left knee pain with intermittent catching, 
locking and swelling.  Examination revealed minimal effusion 
and some medial joint line tenderness.  X-rays revealed a 
suggestion of a loose body in the intercondylar notch.  
Arthrotomy was suggested.

In a July 1991 letter Dr. FCM indicated that he had treated 
the veteran since 1981 for multiple problems including a left 
total knee replacement in November 1989.  With the letter are 
private records of medical treatment by Dr. FCM dated from 
1981.  These show that the veteran had progressive left knee 
complaints in the intervening period between 1981 and 1989, 
and had meniscectomies of the knee in 1982 and in 1983 (the 
latter after a twisting injury).  During most of this time he 
engaged in athletic activities (it was noted in April 1989 
that he was still able to play basketball and volleyball, and 
in October 1989 that he was still playing volleyball).

A June 1993 RO rating action recharacterized the veteran's 
service-connected right knee disorder as total knee 
replacement, and increased the rating to 30 percent, after 
the temporary total (convalescent) period expired.

In August 1993, the veteran submitted a statement indicating 
that he wished to pursue a claim for service connection for a 
left knee disorder on the basis that it was aggravated by his 
service-connected right knee disorder.  In an April 1994 
letter, private physician, Dr. NRN, noted that the veteran's 
service connected right knee disability, and stated that the 
"arthritis and subsequent replacement of that joint have 
unquestionably caused progression of his arthritis in the 
lumbar spine as well as that he has experienced in his left 
knee, by altering his gait and reducing his ability to 
protect those other weight bearing areas."  He further stated 
"I do not think his claim for extension of his disability to 
include his back and even his left knee is at all 
unreasonable."

In his June 1996 claim for TDIU, the veteran indicated that 
he had worked as a teacher for Shenandoah County Public 
Schools from 1981 to December 1995, but had to stop working 
because of his inability to stand due to his service 
connected back and right leg disorders.

In a June 1996 letter, Dr. FCM noted that the veteran had 
bilateral problems with his knees and a problem with his low 
back.  He stated that the veteran had great difficulty with 
extended periods on his feet, climbing and descending stairs, 
getting out of chairs and sofas, and walking or standing on 
hard floors for long periods.  Dr. FCM stated that the 
veteran was unemployable because of the problems with his low 
back and bilateral knees.

An August 1996 rating decision increased the rating for the 
veteran's lumbar spine disorder to 20 percent.

In an October 1996 statement, the veteran asserted that his 
left knee condition was aggravated by his service-connected 
right knee and lumbar spine disorders.

In his VA Form 9, received in December 1996, the veteran 
alleged that he was totally disabled and unable to work due 
to his service-connected disabilities.  He stated that he was 
forced to take early retirement from his profession as a 
teacher because he could no longer sit on hard chairs or 
stand for extended periods due to the condition of his knees 
and back.  He argued that the case should be reviewed for 
extra-schedular consideration and forwarded to the Director 
of Compensation and Pension.  

Records from the Social Security Administration (SSA), 
received in April 1997, show that the veteran was awarded 
disability benefits in May 1996.  The Disability 
Determination and Transmittal Sheet indicates that he was 
disabled from December 1995 for "Osteoarthrosis + Allied 
Disorders (Bilateral knee joint replacements)."  Records of 
medical treatment through that date and medical evidence used 
in reaching that decision have been obtained from SSA and are 
included in the claims file.  These records include copies of 
previously noted VA and private records (and of treatment of 
a shoulder disability), and do not include any medical 
evidence otherwise indicating that the veteran's left knee 
disorder was aggravated by his service- connected right knee 
and lumbar spine disorders.
On VA examination in July 1997, it was noted that the veteran 
had left knee surgery in 1952, that he had another left knee 
operation in 1970, and that he tore the lateral meniscus in 
the left knee playing soccer around 10 years ago.  He was 
treated by arthroscopic surgery by Dr. FCM and then saw the 
same physician for a total knee replacement in November 1989.  
The examiner noted that the veteran reported an injury to the 
left knee while playing soccer at age 50, which suggests that 
his knees were not particularly bothersome then and underwent 
a left medial meniscectomy.  The physician went on to state 
that "[i]t is clear that the degenerative joint disease in 
the left knee cannot be attributed to any condition occurring 
in the service, but is most likely due to his adolescent 
osteochondritis together with aging.  There is no suggestion 
in the record that the disease of his right knee aggravated 
the condition of his left knee."  The physician concluded 
with the statement that it was his opinion that the veteran's 
left knee is not being aggravated by any condition of the 
right knee.  Concerning the veteran's low back, the examiner 
found that spondylolysis was not confirmed by later X-rays, 
that the veteran had a normal back examination in 1969 and in 
1971, and that the veteran had idiopathic low back pain.

A Group Disability Insurance form filled out by Dr. FCM and 
dated September 1997 notes that the primary diagnosis causing 
the veteran's disability was bilateral total knee 
replacement.  Dr. FCM indicated that the veteran was 
ambulatory, but that he was currently totally disabled for 
any occupation and would never be able to resume any work.  

Knee findings on VA examination in June 1998 included: well-
healed surgical scars, bilaterally; bilateral crepitus; no 
patellar reflexes; and range of motion 10 to 80 degrees on 
the right, and from 5-75 degrees on the left.  Both knees 
were stiff, and the veteran could not go beyond these ranges 
of motion without marked pain.  Back findings included: 
straight posture with no palpable tenderness of the spine; no 
paravertebral muscle spasms; range of motion of the 
lumbosacral spine from 0 to 80 degrees on forward flexion, 
backward extension to 15 degrees, left lateral flexion from 0 
to 15 degrees, and rotation to 20 degrees bilaterally.  The 
diagnosis was degenerative arthritis of the knees, status 
post total knee replacement of both knees and degenerative 
arthritis of the lumbosacral spine.  The VA physician 
indicated that there was no reason to question the opinion of 
the July 1997 VA examiner.
During a March 1999 hearing before the undersigned, the 
veteran's representative clarified that the veteran sought 
service connection for his left knee disability on a theory 
of aggravation (specifically, that the veteran's service-
connected back and right knee disabilities aggravated the 
left knee disability).  The veteran indicated that he retired 
at the suggestion of Dr. FCM who told him that if he 
continued to keep working he would need another operation on 
the left knee in two to three years.  The veteran reported 
that his back disability would make it difficult for him to 
teach from a wheelchair because he needed to get up every 
half-hour to prevent his back from hurting.  Responding to 
questions regarding his other work experience, the veteran 
indicated that he worked as a meteorologist for four years, 
in banking for seven years, and as an accountant during 
college.  The veteran indicated that the ongoing treatment he 
receives for his back and knees is in the form of yearly 
appointments with Dr. FCM.

In an April 1999 letter to the veteran, Dr. FCM stated:

It is difficult to specifically answer 
the question whether or not the injury to 
the right knee and back have caused the 
problem in the left knee.  It certainly 
is a distinct possibility that 
involvement of one extremity or 
particularly one extremity in the back 
would, in your case the right, put more 
stress on the left knee.  Certainly to 
what degree and how much of the actual 
changes would be difficult to say, but 
again, it is certainly a possibility if 
not cause and aggravation of a pre- 
existing condition.  

Additional medical treatment records were obtained from Dr. 
FCM and added to the claims file.  They contain no further 
comments regarding the etiology of the left knee disorder.  

On VA examination in June 2000, the examiner noted in detail 
all of the pertinent evidence of record before concluding 
that the opinions expressed by private physicians, Dr. FCM 
and Dr. NRN, are not backed by the thorough review of the 
existing claims file.  He noted that the April 1999 statement 
from Dr. FCM contained the pointed statement that it was 
difficult to answer the question whether or not injury to the 
right knee caused the problem in the left knee, and that Dr. 
FCM's other statements were no more than speculative in 
nature as they discussed a "possibility" and not a 
probability that the service-connected disorders aggravated 
the pre-existing left knee condition.  The VA physician also 
found the statement by Dr. NRN to be non-factual and merely 
speculative.  He went on to indicate that neither private 
physician's opinion was based on available medical records 
and that neither physician had the benefit of reviewing the 
entire essential medical record prior to rendering their 
declarative, if not speculative opinions.  The VA physician 
concluded that the veteran's lumbar spine condition is 
asymptomatic and found, therefore, that it is a mute (sic) 
point to raise the issue as to whether this contributed to 
the degenerative osteoarthritis of either knee joint.  The 
physician also opined that as arthritis of the left knee was 
manifested prior to that on the right, it was not possible 
for the right knee arthritis to have caused the arthritis in 
the left knee.  He concluded that "Historically, medically, 
and chronologically, there is absolutely no causal 
concatenation between the service-connected right knee 
condition and the left knee condition."

In an October 2004 statement, the veteran indicated that all 
his recent treatment had been at the Martinsburg VA Medical 
Center, and there were no additional private treatment 
records to obtain.

VA outpatient treatment records from January 2004 to March 
2005 note the veteran's ongoing treatment for various 
disabilities, including of the back and knees.

By rating decision in March 2005, the RO granted a separate 
10 percent rating for neurological manifestations of the 
medial left thigh.  Effective May 26, 2004, the veteran's 
combined service connected disability rating is 50 percent.




Analysis

A. Service connection for a left knee disorder

A veteran is entitled to service connection for disability 
resulting from disease or injury or aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306(a).  
A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Service connection for arthritis may be allowed on a 
presumptive basis, if the disability becomes manifest to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability that is 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that the term 
"disability" as used in 38 C.F.R. § 1110, refers to 
impairment of earning capacity, and that such definition of 
disability mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  Thus, 
pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.

Here, a postoperative left knee disability was noted when the 
veteran was examined for enlistment.  Consequently that 
removes from consideration the question of whether left knee 
disability originated (was incurred) in service.  The veteran 
does not allege otherwise.  The remaining possible theories 
for establishing service connection are aggravation and 
secondary service connection.  

Regarding aggravation, it is noteworthy that to establish 
service connection on such basis it must be shown that the 
disability increased in severity during (as a result of 
events/injuries in) service.  See 38 C.F.R. § 3.306(b).  When 
the veteran was examined for enlistment, the pre-existing 
postoperative left knee disability was essentially 
asymptomatic; mobility was normal, and a nondisqualifying 3 
inch scar was noted.  The left knee remained essentially 
asymptomatic throughout service, and a physician so noted in 
conjunction with a September 1958 (pre-discharge) inquiry 
regarding the veteran's disabilities.  The veteran himself 
indicated that the left knee had not bothered him since his 
pre-service surgery.  On initial VA examination in June 1964 
(more than 1 1/2 years postservice) the veteran indicated he 
had no problems with the left knee in service.  Examination 
revealed no abnormality other than slight crepitation on 
motion, and X-rays were normal.  Thus, based on 
manifestations prior to, during, and subsequent to service, 
no increase in left knee disability is shown, and service 
connection for such disability on the basis that it was 
aggravated by service is not warranted.  [As left knee 
arthritis was not manifested within the first postservice 
year, service connection for such pathology on a presumptive 
basis is not warranted.]  Once again, it is not otherwise 
alleged.   

The veteran's theory of entitlement to this benefit sought is 
premised on an allegation that his left knee disability was 
aggravated by a service-connected disability.  In that 
regard, it is noteworthy that the veteran's service-connected 
disabilities are: a right total knee replacement; 
spondylosis, lumbar spine; and neurological manifestations in 
the medial left thigh associated with the service-connected 
low back disability.

The veteran's earliest documented post-service left knee 
problems were in 1974, when it was noted that his symptoms 
appeared primarily with athletic activity.  Degenerative 
changes in the knee were noted by X-ray in June 1974, and 
problems with catching, locking, and swelling, and findings 
of effusion and tenderness were noted in November 1974.  The 
disability has progressively worsened since, ultimately 
requiring a total knee replacement.  Significantly, 
postservice treatment records reflect that throughout the 
postservice time period, and almost until the veteran 
underwent the total knee replacement, he engaged in athletic 
activities including soccer (until age 50), basketball, and 
volleyball (and had documented) left knee injury, and two 
meniscectomies during that interval.  The remaining question 
before the Board is whether any identifiable portion of his 
left knee disability at least as likely as not was caused or 
aggravated by his service connected right knee and low back 
disabilities.  

The etiology of a disability is a medical question that must 
be determined based on medical information and opinion.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Medical 
evidence supporting the veteran's claim is essentially 
confined to statements from his private physicians, Dr. FCM 
and Dr. NRN.  Dr. NRN stated that the arthritis and 
replacement of the veteran's right knee joint have 
unquestionably caused progression of his left knee arthritis.  
The Board notes, however, that Dr. NRN had only seen the 
veteran on two occasions, once in 1993 and once in 1994.  
Furthermore, he has opined that there is a causal 
relationship between the veteran's right knee disability and 
the progression of the veteran's left knee arthritis without 
having reviewed the veteran's entire record, as he only notes 
left knee problems from 1989.  Notably, he does not comment 
on the effect of intercurrent injuries and the veteran's 
athletic activities on his left knee disability.  Dr. FCM's 
statements carry more weight than those of Dr. NRN, as Dr. 
FCM has treated the veteran for his bilateral knee problems 
since 1981.  This physician, however, has not provided a very 
strong statement as to the possible contributory impact of a 
service-connected disorder on the veteran's non-service- 
connected left knee condition.  He has indicated essentially 
that it is merely a "possibility" that the veteran's right 
knee condition has caused or aggravated the left knee 
disorder, and has not commented as to what degree of 
disability might possibly be due to aggravation from service 
connected disabilities versus non-service connected factors.

The evidence against the veteran's claim is far stronger.  A 
VA physician who performed the July 1997 VA examination 
discussed the veteran's left knee condition since its 
inception prior to service as well as the veteran's right 
knee and lumbar spine disorders since their incurrence during 
service.  Following review of the evidence of record and 
examination of the veteran, he provided the opinions that 
"[t]here is no suggestion in the record that the disease of 
his right knee aggravated the condition of his left knee" and 
that "the veteran's left knee is not being aggravated by any 
condition of the right knee."  A VA physician who performed 
the June 1998 examination essentially agreed with this 
opinion.  Particularly significant are the findings and 
medical conclusions by the VA physician who performed the 
June 2000 VA examination.  Before reaching his conclusions, 
this physician noted in detail all of the pertinent evidence 
of record regarding both knees and the lumbar spine, and 
specifically addressed all pertinent opinions expressed by 
the veteran's private and VA physicians.  Following thorough 
consideration of the evidence of record, and critical 
assessment of deficiencies in the opinions provided by the 
private physician, the VA examiner concluded, unequivocally,  
that the veteran's asymptomatic lumbar spine had no impact on 
his left knee disorder and that the service-connected right 
knee disorder did not cause or aggravate the left knee 
disorder.

Regarding the veteran's own assertions that his left knee 
disorder was aggravated by his service-connected disorders, 
while he may be competent to describe the symptoms he 
experiences, as a layperson he is not competent, to establish 
by his own opinion that this left knee disability arose out 
of his service-connected right knee and back disorders.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a left knee disorder.  Generally, in decisions on claims 
for VA disability benefits, a veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When the 
evidence supports the claim or is in relative equipoise, the 
veteran prevails.  Gilbert, 1 Vet. App. at 56.  Where, as 
here, the preponderance of the evidence is against the claim, 
however, the benefit of the doubt rule has no application.



B.  TDIU

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects of 
the veteran's left knee disorder, any anxiety disorder, a 
shoulder disability, or any other nonservice-connected 
disabilities on his ability to function.

The veteran's service connected disabilities are: residuals 
of total right knee arthroplasty, rated 30 percent disabling; 
a low back disorder, rated 20 percent disabling; and 
neurological manifestations of the left thigh, rated 10 
percent disabling.  The combined disability rating for the 
veteran's service-connected disabilities is 50 percent.  
38 C.F.R. § 4.25.  Thus, the minimum schedular criteria for 
TDIU under 38 C.F.R. § 4.16(a) are not met.

The analysis progresses to the "subjective standard" under 38 
C.F.R. § 4.16(b).  The Board must determine whether the 
veteran is unemployable due to his service-connected 
disabilities regardless of their ratings.  This regulation 
provides that the established VA policy is that "all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  However, in these cases, in 
order for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  However, the Court 
held that the Board may be required to consider the 
applicability of 38 C.F.R. § 3.321(b)(1) when the issue has 
been raised before the Board.

Here, the Board finds that the evidence fails to show that 
the service-connected disabilities are so exceptional or 
unusual as to warrant referral to the Under Secretary for 
Benefits or the Director of VA's Compensation and Pension 
Service for extraschedular consideration.  First, the record 
does not show frequent periods of hospitalizations.  In fact, 
the veteran has indicated that his treatment for the service 
connected disabilities consists of annual visits to his 
treating physician.  Second, the evidence does not support a 
finding that the veteran is demonstrably unable to obtain or 
maintain employment due to his service-connected disorders.  
The Board has carefully considered statements from Dr. FCM 
indicating that the veteran is unemployable because his left 
knee, right knee and low back disorders cause him difficulty 
with climbing, descending stairs, getting out of chairs, 
spending a great deal of time on his feet, and walking on 
hard floors.  The Board has also weighed evidence from SSA 
relating to disability due to the veteran's bilateral knee 
problems.  Both Dr. FCM and the SSA disability determination 
sheet list non service-connected as well as service-connected 
disorders when they identify conditions contributing to the 
veteran's inability to work.  Neither the record from Dr. 
FCM, nor any other record on file, indicates that the 
veteran's service-connected disorders, alone, prevent him 
from maintaining sedentary employment.

While the veteran has indicated that he has retired from his 
position as a teacher due to problems with standing, walking 
and sitting (on a hard chair) as a result of his service- 
connected disorders, the evidence does not show that the 
service-connected conditions are of such unusual disabling 
nature as to preclude the veteran from all types of 
substantial employment.  Nothing in the record shows 
impairment for which accommodations in sedentary employment 
are not possible.  The fact that the veteran is unemployed 
does not support the conclusion that the veteran is 
unemployable due to his service-connected disorders, and the 
fact that he was unable to maintain his last employment 
(which required prolonged standing, etc.) also does not 
establish that he is unemployable.  He has experience in 
banking, meteorology and accounting, and there is no 
indication in the record that work in such fields is 
precluded by his service-connected disabilities.

While there is evidence which supports the veteran's claim 
that he cannot work in fields involving a great deal of 
standing and walking (and perhaps prolonged sitting on hard 
surfaces as he alleges), for reasons noted above, more 
probative evidence supports the conclusion that the veteran 
is not totally disabled for any substantially gainful 
employment due to his right knee, low back and left thigh 
problems, alone.  Accordingly, the weight of the evidence is 
against his claim for TIDU.


ORDER

Service connection for a left knee disorder is denied.

TDIU is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


